 


110 HR 38 IH: To amend the Head Start Act to improve the math and science readiness of disadvantaged children.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 38 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Ehlers introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Head Start Act to improve the math and science readiness of disadvantaged children. 
 
 
1.Short titleThis Act may be cited as the Math & Science School Readiness Act of 2007.
2.FindingsThe Congress finds the following:
(1)Promoting premathematics and prescience knowledge and skills in young children is important for school readiness.
(2)These competencies may be promoted through early science and math experiences, including observing with senses, predicting, inferring, defining and controlling variables, working in teams, and communicating discoveries.
(3)Many simple science and math experiences may be used in a Head Start program to promote these competencies, including planting different seeds with various types of growing medium, light, and water; building towers with various block sizes; employing ramps and different balls; and watching ice melt in different school environments.
3.Quality standards for math and scienceSection 641A(a)(1)(B) of the Head Start Act (42 U.S.C. 9836a(a)(1)(B)) is amended—
(1)in clause (ii)—
(A)in subclause (I) by striking , print, and numeracy and inserting and print, and
(B)in subclause (V) by striking the period at the end and inserting a semicolon, and
(C)by striking the period at the end and inserting ; and, and
(2)by adding at the end the following:

(iii)Additional scientifically-based education performance standards to ensure that the children participating in the program, at a minimum, develop and demonstrate premathematics and prescience knowledge and skills, including number concepts such as counting and seriation; number operations such as addition, subtraction, and multiplication; geometry and spatial concepts; classification; and time and measurement concepts..
4.Classroom teachersSection 648A(a)(1)(A) of the Head Start Act (42 U.S.C. 9843a(a)(1)(A)) is amended by striking numeracy and inserting premathematics and prescience. 
 
